[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                No. 10-13017                   SEP 27, 2011
                            Non-Argument Calendar               JOHN LEY
                                                                  CLERK
                          ________________________

                  D. C. Docket No. 2:09-cr-00358-SLB-RRA-1

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

ALONZO LANARD BURRELL,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                         _________________________

                              (September 27, 2011)

Before EDMONDSON, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

      Alonzo Lanard Burrell appeals his conviction for being a felon in possession

of a firearm, in violation of 18 U.S.C. § 922(g)(1). On appeal, Burrell argues that
the district court erred in applying the good faith exception to deny his motion to

suppress, because the warrant was so lacking in probable cause as to make official

belief in its existence entirely unreasonable. After thorough review, we affirm.

         We review a district court's denial of a motion to suppress under a mixed

standard, reviewing the court’s findings of fact for clear error, and its application

of the law to those facts de novo. United States v. Tate, 586 F.3d 936, 942 (11th

Cir. 2009), cert. denied, 131 S. Ct. 634 (2010). When considering a ruling on a

motion to suppress, “all facts are construed in the light most favorable to the

prevailing party below.” United States v. Bervaldi, 226 F.3d 1256, 1262 (11th Cir.

2000). We may affirm the denial of a motion to suppress on any ground supported

by the record. United States v. Caraballo, 595 F.3d 1214, 1222 (11th Cir. 2010).

We review de novo the legal issue of whether the good faith exception to the

exclusionary rule applies to a search warrant found to be unsupported by probable

cause.     United States v. Martin, 297 F.3d 1308, 1312 (11th Cir. 2002).          The

underlying facts upon which the district court’s good faith determination is based

are reviewed for clear error. Id.

         The Fourth Amendment provides for the right to be free from unreasonable

searches and seizures, and mandates that “no Warrants shall issue but upon

probable cause, supported by Oath or affirmation.”        U.S. Const. amend. IV.



                                          2
“[P]robable cause to search a residence exists when there is a fair probability that

contraband or evidence of a crime will be found in a particular place.” Tate, 586
F.3d at 942-43 (quotation omitted). However, pursuant to United States v. Leon,

468 U.S. 897, 922 (1984), courts generally should not render inadmissable

evidence obtained by police officers acting in reasonable reliance upon a search

warrant that is later found to be unsupported by probable cause. This exception

applies in all but four limited situations, only one of which is relevant to this

appeal: where the affidavit supporting the warrant is so lacking in indicia of

probable cause as to render official belief in its existence entirely unreasonable.

Martin, 297 F.3d at 1313.

      Here, the district court correctly found that the search warrant and

supporting affidavit failed to establish probable cause that evidence of a crime

would be found in the residence searched. Nevertheless, the district court also

correctly found that the good faith exception to the exclusionary rule applies. The

affidavit stated that the suspect in a robbery lived at the address sought to be

searched, that the suspect had been identified in photo-lineups by each of the

victims, and that the suspect was able to flee the scene of the crime and return to

her home prior to being taken into custody. As the district court noted, these facts

lend themselves to finding that the search warrant was not so lacking in indicia of



                                         3
probable cause. Moreover, given the totality of the circumstances as they were

known to the detective at the time he presented the warrant to the issuing judge, his

belief that probable cause existed was not entirely unreasonable because he knew

that Burrell’s girlfriend, and co-suspect, had been located at her residence within

“[a]pproximately 30 minutes” of the robbery.

      Neither does the extra-circuit authority cited by Burrell for support that an

affiant should not be able to blame an issuing judge for a deficient warrant when

the affiant was responsible for the deficiencies in the warrant, justify a different

conclusion.   In United States v. Zimmerman, the Third Circuit held that an

affidavit was not saved by the good faith exception because it was “clearly

insufficient.” 277 F.3d 426, 437 (3d Cir. 2002). The affiant had supported the

request for a search warrant for child pornography with information that evidence

had been on a suspect’s computer six months before the warrant was sought, but

the affidavit did not indicate that pornography was ever in the suspect’s home. The

court was particularly concerned with the affidavit because the affiant had

“crafted” it “to portray Zimmerman in the worst possible light.”         Id.   Here,

although the affidavit did not specifically indicate the freshness of the information

contained therein, the statement concerning Burrell’s girlfriend fleeing and

returning home provided an indicia of probable cause, even though it did not



                                          4
constitute probable cause itself. Moreover, the affidavit was not an attempt by the

detective to portray Burrell, or his girlfriend, in any light other than as suspects in a

robbery investigation. Therefore, the concerns with the affidavit and the motives

of the affiant in Zimmerman are not present in this case.

         For these reasons, the district court did not err in denying Burrell’s motion to

suppress because even though the search warrant and affidavit did not establish

probable cause that evidence of the robbery was in the home of Burrell’s girlfriend,

the warrant and affidavit were not so lacking in indicia of probable cause as to

render official belief in its existence entirely unreasonable and, thus, the good faith

exception to the exclusionary rule applies.       Accordingly, we affirm the district

court.

         AFFIRMED.




                                             5